DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 4 – 18 are allowed. Claims 2 – 3 and 19 – 20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Robert Pous on November 1, 2021.
The application has been amended as follows: 
Claim 7, line 6 – “the attachment portion”  should be “the tubular attachment portion” 
Claim 7, line 6 – “the mounting portion”  should be “the tubular mounting portion” 
Claims 8 and 10, line 7, respectively  – “an axial direction”  should be “the axial direction” 
Claim 11, line 3 – after “protruding from”, insert “at least one of” and after “and” delete “/or”  to recite “a tubular portion protruding from at least one of the nozzle body and the suction nozzle”
Claims 19 and 20 – (Cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated July 13, 2021 in regards rejected claims 1 and 4 – 18 to Volkmann (EP 0029980 A2) and further in view of Fukase (JP 2015 208741 A) are found to be persuasive; therefore the rejection presented in the Non-Final Office Action dated April 19, 2021 has been withdrawn, and after further consideration, amended independent claim 1 is allowable. 
Although Volkmann , in view of Fukase, generally teaches a dust removing device with the limitations of the claim, Volkmann alone or in combination with Fukase fail to teach, suggest or make 
Claims 4 – 18 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/KATINA N. HENSON/Examiner, Art Unit 3723